[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          FEBRUARY 28, 2007
                             No. 05-15246                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 04-00610-CR-T-24-TBM

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                  versus

ALEJANDRO GONGORA ORTIZ,
a.k.a. Cano,
a.k.a. Chano,

                                                     Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (February 28, 2007)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Daniel J. Fernandez, retained counsel for Alejandro Gongora Ortiz in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ortiz’s conviction and sentence

are AFFIRMED.




                                          2